FoRd, Judge:
The case listed above has been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed BUS by Import Specialist Bertram L. Saul on the invoice covered by the above-named protest, which were classified with duty at 12% ad valorem under Item 660.90 Tariff Schedules of the. United States, consist of pumps for liquids (other than fuel injection pumps) which are provided for in Item 660.94 of said Tariff Schedules as amended by Section 36(c) of Public Law 89-241, 89th Congress, 79 Stat. 933, T.D. 56511.
That requests for reliquidation were filed by the importer with the Collector of Customs (now Regional Commissioner of Customs) at New York on the below-listed dates requesting reclassification under the below-listed Sections of the Public Law 89-241, 89th Congress, T.D.56511:
Duty Rate T.D. 56511 Entry No. Request Filed Requested Section
798062 2/1/66 10% 36(c)
The above protest is submitted for decision upon this stipulation.
Accepting the foregoing stipulation of fact, we find and hold that the merchandise marked “A” and initialed on the invoice by the designated import specialist consists of pumps for liquids (other than fuel injection pumps). Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 10 per centum ad valorem under the provisions of the Tariff Schedules of the United States, as amended, under item 660.94, is sustained.
Judgment will be entered accordingly.